Motion Granted; Affirmed and Memorandum Opinion filed September 26,
2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00154-CR

                        EPIFANIO ACUNA, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1374428


               MEMORANDUM                        OPINION
      A jury convicted appellant of possession of less than one gram of cocaine.
On February 18, 2013, in accordance with the jury’s assessment of punishment, the
trial court sentenced appellant to confinement for three years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely
notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
sixty days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We need not address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Brown, Christopher, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2